     Case 2:19-cv-06169-DSF-FFM Document 13 Filed 08/16/19 Page 1 of 4 Page ID #:47



 1    Homayoun Bazargan
      269 SO Beverly Dr. Suite 1296                                                                   ~
2                                                                                                     .r-
      Beverly Hills, CA 90212                                                        .j    .-   _     `~
                                                                                                       .t~
                                                                                                               -s1
 3    TEL:818-917-5413                                                               ~~                 ~'"
      Email: dktafox@yahoo.com                                                                           ~     ~
 4                                                                                                             ~
      For Plaintiff, appearing in pro per                                                   ~             ~'
5
                                                                                                "~,
 6
                              UNITED STATES DISTRICT COURT

 8       CENTRAL DISTRICT OF CALIFORNIA —LOS ANGELES DI ISION
 9

to    In re:: HOMAYOLTN BAZARGAN,                     ) Case No.: CV19-06169-DSF-FFMX
l~                           Plaintiff,                ~ ~ ~.~~~
                                                       ~
12
      ~S.                                          j     oI TMENT pF
13                                                 ~ CO N EL NDER ECTIT~N
                                                           ~F T~E CIVI~ ~GriTs
      COUNTY F LOS ANGELES            and DOES 1-10~ 706 ~
14                                                 ~ AC OF 1964
15                                                 ~ Hearing Requested
16
      Defendants
1~

18
             Pursuant to Section 7060 of the Civil Rights Act of 1964, in the best interests ofjustice
19

20    and Equitable Public Interest at large, Plaintiff respectfully requests that this Honorable Court to

21    appoint a counsel for proper representation of Plaintiff's rights and in the interest ofjustice
22
      through her equitable powers based on following facts: .
23

24

25
             I declare that my representations embedded in foregoing are true and correct

26

27

28    MOTION FOR APPOINTMENT OF COUNSEL UNDER SECTION 706(t~ OF

      THE CIV1L RIGHTS ACT OF 1964                                                                      Page
     Case 2:19-cv-06169-DSF-FFM Document 13 Filed 08/16/19 Page 2 of 4 Page ID #:48



 1              I, the above named Plaintiff/Petitioner, do hereby swear that I am unable to pay
 2

 3    the costs of said proceeding or give security therefore, that I believe I am entitled to

 4
      redress, and that I am unable to litigate this case on my own behalf because of the following
 5

 6    points:

 7

 8
                A. Efforts to Obtain Counsel has been exhausted
 9

10
                In support of this motion, Plaintiff/Petitioner states that I have made a diligent effort to
11
      employ counsel and contacted numerous attorneys.
12

13
                In support of this motion, Plaintiff/Petitioner states that I made a diligent
14
      effort to obtain the assistance of counsel by contacting the legal aid organizations, lawyer
15
      referral service, or pro bono attorneys.
16

17
                I have not been able to retain counsel due to the stigma, ignorance and prejudice
18

19
      associated with Turkic-Armenian historical context and/or complexities of Public Entity

20    Employment litigation

21

22              B. Financial Situation of the Plaintiff

23
                I am financially unable to hire an attorney because I am unemployed. This Honorable
24

25    Court graciously and generously has granted a status of in forma pauperis so I could file this

26    Litigation
27

28    MOTION FOR APPOINTMENT OF COUNSEL UNDER SECTION 7060 OF

      THE CIVIL RIGHTS ACT OF 1964                                                                     Page 2
     Case 2:19-cv-06169-DSF-FFM Document 13 Filed 08/16/19 Page 3 of 4 Page ID #:49



 1
             C. Complexity of Issues and Ur~encv of Matter merits presence of an attorney for
 2

 3              Plaintiff

 4
                There are additional urgent and relevant matters that make a case for proper counsel
 5

 6    meritorious:

 7              1.

 8
         1. This a case about desegregation and prevention of ethnic cleansing utilizing public

 9           employment civil service system. It may involve similarly situated persons and the
10
             an associated complexity merits the presence of proper counsel. I respectfully refer this
11
             Court to the historical experiences of her colleagues in Alabama, Mississippi and other
12
             areas of 5th and 1 lth Federal Appellate Districts.
13

14
         2. This case involves one of severest human rights violations that this District has had the
15
             opportunity to render adjudication(s). Plaintiff asserts that Defendants) have prevented
16

i~           his family unification with his mother and sister (after 31 years), in one of the darkest

18           eras of United States history, by their actions.
19

20           The court and opposing counsel deserve a buffer zone with the Plaintiff to prevent

2i           emotional spill into the judicial process so both parties enjoy an impartial due process.
22

23

24
         3. There are close to 330 million Turkic speaking population in the world, geographically
25
             situated in at least 12 sovereign countries. With the passage of the time, this Honorable
26
             Court may witness the entrance of aforementioned countries' legations as well as US
27

P
•I:~ MOTION FOR APPOINTMENT OF COUNSEL UNDER SECTION 7060 OF


      THE CIVIL RIGHTS ACT OF 1964                                                                Page
     Case 2:19-cv-06169-DSF-FFM Document 13 Filed 08/16/19 Page 4 of 4 Page ID #:50



i              Department of Justice at one form or another to this case. This will add to the
2
               complexities and makes presence of an attorney for the Plaintiff a dire necessity.
3

4
               I understand that if I am assigned a lawyer and my lawyer learns, either from
5

6     myself, or elsewhere, that I can afford a lawyer, the lawyer may give this in
7     to the court.
8

 9             I understand that if my answers on my application to proceed in forma pauperis
10
      and/or on this application for appointment of counsel are false, my case may be
11
      dismissed. See 28 U.S.C. §1915(e).
12

13
               I understand that filing this motion does not excuse me from litigating my case,
14
      and that it is still my responsibility to have the defendants served with process in
15
      accordance with Rule 4 of the Federal Rules of Civil Procedure, if I have not
16

i~    already done so. I also understand that filing this motion does not stay this case and does not

18    excuse me from responding to any motion filed by the defendants
19

20     respectfully request the appointment of counsel through equitable powers of this Honorable

21    Court.
22

23
                                                         Dated this 16th Day of August, 2019
24

25

26                                                       Homayoun Bazargan, Movant
27

28    MOTION FOR APPOINTMENT OF COUNSEL UNDER SECTION 706(fj OF

      THE CIVIL RIGHTS ACT OF 1964                                                                  Page ~
